DISSENTING OPINION BY
JUDGE BIGGS.
It is the well-settled law of this state that a judgment of revival is a new judgment. Walsh v. Bosse, 16 Mo. App. 231. It is equally well settled that a judgment which shows on its face jurisdiction of the person and subject-matter is not subject to collateral attack. Fulkerson v. Davenport, 70 Mo. 541; Yates v. Johnson, 87 Mo. 213; McDonald v. Frost, 99 Mo. 44; Myers v. McRay, 114 Mo. 377; Freeman on Judgments, sec. 524. Neither can process issued on such a judgment be. attacked. Yeoman v. Younger, 83 Mo. 424. By jurisdiction of the subject-matter is meant “jurisdiction of causes of the general class to which the action belongs.” Posthlewaite v. Ghisselin, 97 Mo. 424. It is not disputed that the circuit court had authority to revive the judgment. As each one of the judgments of revival showed that the defendant had been personally served with process, I am at a loss to know upon what principle the execution in this case can be rightfully quashed. In the last judgment entry of revival and upon which the execution was issued, it is written that the defendant “had been personally served with writ of scire facias as under the law in such cases provided, etc.”
The foregoing are the reasons for my dissent in this case.